Order and judgment of the Supreme Court, Westchester County, dated June 7, 1966 and June 9, 1966, respectively, modified, on the law, (1) by striking from the last decretal paragraph of each the provision that interest on the sum of $124,554.56 be at the rate of 3% per annum from the date of entry of the judgment to the date of payment thereof and (2) by providing, instead, that the rate be 12% per annum. As so modified, order and judgment affirmed insofar as appealed from, with one bill of $10 costs and disbursements payable by defendant-respondent to plaintiff. (Town of Harrison v. County of Westchester, 18 N Y 2d 876.) Beldoek, P. J., Ughetta, Rabin, Benjamin and Munder, JJ., concur.